DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/30/21 has been entered.
 
Response to Arguments
Applicant’s arguments, filed 03/30/21, with respect to the rejection of claims 1-3, 7-10, 13-15, 17-27, 29-32 under 35 U.S.C. 103 as being unpatentable over Hosoya et al. (US 2009/0045119) in view of Hatch et al. (US 2014/0178252) have been fully considered and are persuasive.  Applicant has amended claims 1 and 13 to include the limitation of “wherein the secondary porogen has a molecular weight of not more than 5000” and then argued that this feature is not taught by the prior art Hosoya. The Examiner agrees, therefore the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in below. 

The Examiner notes the previously cited reference Nakanishi (US 2009/0178966) has been used in a rejection in this Office action. Applicant’s previous arguments with respect to the Nakanishi reference have been considered.  See pages 6-9 of Applicant’s Remarks filed 07/21/20.  In the previous The Examiner agreed with Applicant that Nakanishi does not teach a porous polymer that is surface grafted to provide a hydrophilic external surface.  See page 9 of Applicant’s Remarks from 07/21/20 and Paragraph 3 of the Office action mailed 10/30/20.  The Examiner further notes that Nakanishi does teach the bimodal pore size distribution as well as other features of the other rejected claims.  See Paragraphs 10-18 below. 

Applicant has also argued that Nakanishi does not teach a secondary porogen that is “chemically compatible” with the monomer. See page 9 of Remarks submitted 07/21/20.  The Examiner respectfully disagrees and submits Nakanishi teaches a polymer body that may be formed of styrene monomers and also a secondary porogen formed of styrene oligomers in Paragraphs 0048-0059.  The Examiner submits that this is the same monomer/secondary porogen combination recited by Applicant and that the styrene oligomer is “chemically compatible” with the styrene monomer that forms the main polymer body. 

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 7-10, 13-15, 17-27, and 29-32 are rejected under 35 U.S.C. 103 as being unpatentable over Nakanishi et al. (US 2009/0178966) in view of Hatch et al. (US 2014/0178252). Nakanishi and Hatch teach porous polymer monoliths.  
Regarding claims 1, 13, 19, 20, 21, and 22 – Nakanishi teaches a polymer body having both macroporous features as well as an array of mesopores.  The polymer body is formed by phase Nakanishi does not teach surface grafting to provide a hydrophilic external surface. 
Hatch teaches a microfluidic device having porous polymer monoliths in the channels to perform separation. The device is best shown in Figures 1 and 4 and described in Paragraphs 0020-0066. In Figure 4 and Paragraphs 0044-0045, Hatch teaches the grafting of a functional group such as a hydrophilic group to allow for the capturing of molecules on the polymer surface. The Examiner submits it would have been obvious at the time of the effective date of the invention to combine the grafted hydrophilic capture groups from Hatch with the porous material of Nakanishi. One of ordinary skill in the art would add the hydrophilic groups to Nakanishi capture compounds on the polymer as taught by Hatch. 
Regarding claims 2, 3, 23, 24, 31, 32 – As noted above, Nakanishi discloses a first macropore range of approximately 100 nm – 100um and preferably in the ranges of approximately 500 nm – 5 um or 800 nm – 3 um in Paragraph 0049.  Nakanishi discloses a second mesopore range of about 80 nm – 50 um in Paragraphs 0050 and 0085. 
Regarding claim 7 – Hatch teaches charged groups as the functional group grafted onto the polymer in Paragraph 0044. The Examiner submits it would have been obvious to one of ordinary skill in the art at the time of the effective date of the invention to combine the grafted charged capture 
Regarding claims 8, 9, 10 and 26 – Nakanishi is silent as to the fraction of the surface area of the porous polymer.  The Examiner submits it would have been obvious to one of ordinary skill in the art at the time of the effective date of the invention to adjust the percentage of mesopore surface area through routine optimization to include the range claimed by Applicant absent a teaching of criticality of the claimed percentage of mesopore surface area. See MPEP 2144.05, Section II, A. 
Regarding claims 14, 15, 17, 29 and 30 – Nakanishi teaches the use of styrene for the monomer and styrene as the secondary porogen in Paragraphs 0048-0058. 
Regarding claim 18 – Hatch teaches the use of methacrylates and HEMA in forming the polymer monolith in Paragraphs 0032-0042. The Examiner submits it would have been obvious at the time of the effective date of the invention to combine the HEMA polymer from Hatch with the polymer of Nakanishi. One of ordinary skill in the art would add the HEMA polymer to provide a grafting surface as taught by Hatch.
Regarding claims 25 and 27 – Nakanishi discloses using the polymer in a chromatography column to bind and separate specific materials in Paragraphs 0072-0077 and 0124-0128.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAYNE K HANDY whose telephone number is (571)272-1259.  The examiner can normally be reached on M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DWAYNE K HANDY/Examiner, Art Unit 1798                                                                                                                                                                                                        June 4, 2021

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798